Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 4, 2016

                                      No. 04-16-00675-CV

                                       Tom RETZLAFF,
                                          Appellant

                                                v.

          Philip R. KLEIN, Klein Investigations & Consulting and James W. Landess,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-17145
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On October 25, 2016, appellant filed an affidavit accompanied by a proposed clerk’s
record, citing Rule 28.1(e) of the Texas Rules of Appellate Procedure which permits the
appellate court to “hear an accelerated appeal on the original papers forwarded by the trial court
or on sworn and uncontroverted copies of those papers.” TEX. R. APP. P. 28.1(e). Because it was
unclear whether appellee would controvert appellant’s sworn copies, appellee was ordered to file
a response to the proposed clerk’s record. On November 3, 2016, appellee filed a response
stating the sworn copies submitted by appellant did not constitute all of the documents the
clerk’s record would need to contain for this appeal. This court also has reviewed appellant’s
reply to appellee’s response and E.M. and V.B.M.’s response.

        Rule 28.1(e) gives this court the discretion to hear an accelerated appeal on sworn and
uncontroverted copies of documents filed in the trial court in lieu of a clerk’s record. Having
reviewed the request, responses and reply, the court has determined a clerk’s record should be
filed in this appeal. The trial court clerk filed a notification of late record stating the clerk’s
record has not been filed because appellant has failed to pay the fee for preparing the record. It
is therefore ORDERED that appellant file written proof in this court no later than ten days from
the date of this order that the fee for preparing the clerk’s record has been paid. It is FURTHER
ORDERED that the clerk’s record must be filed no later than ten days from the date appellant
files written proof that the fee has been paid.
        The reporter’s record was due to be filed in this appeal no later than October 27, 2016.
Although two court reporters have filed reporter’s records in this appeal, Mr. Luis Duran has not
filed the reporter’s record from a hearing held on May 16, 2016. It is therefore ORDERED that
Mr. Duran file the reporter’s record from that hearing no later than ten days from the date of this
order.

        Appellant’s brief will be due no later than twenty days after the date the later of the
clerk’s record and the reporter’s record prepared by Mr. Duran has been filed.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court